Exhibit 10.1

 

AMENDED AND RESTATED PROMISSORY NOTE

 

 

This AMENDED AND RESTATED PROMISSORY NOTE dated as of September 10, 2013 (this
“Note”) amends and restates in its entirety that certain PROMISSORY NOTE
executed as of June 6, 2011 by CAMAC PETROLEUM LIMITED (”CPL”), a company
incorporated in the Federal Republic of Nigeria and a wholly owned subsidiary of
CAMAC Energy Inc., a Delaware corporation (the “Parent,” and together with CPL,
the “Borrower”), in favor of ALLIED ENERGY PLC, a Nigerian public limited
company (the “Lender”). Borrower, for value received, promises and agrees to pay
to the order of Lender, to the Payment Account (as such term is hereinafter
defined) the aggregate principal sum of all Loans (as such term is hereinafter
defined) outstanding from time to time under this Note, which aggregate
principal sum shall not exceed the maximum amount of TWENTY-FIVE MILLION AND
NO/100 DOLLARS ($25,000,000.00), in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided for herein, and to pay interest on the unpaid principal amount of the
Loans made by the Lender to the Borrower hereunder, to such Payment Account, in
like money and funds, for the time period commencing on the date each Loan is
made until such Loan shall be finally and indefeasibly paid in full, at the
rates per annum and on the dates provided for herein.

 

The Lender is hereby authorized by the Borrower to endorse on Annex I (or a
continuation thereof) attached to this Note, the identity of the Borrower, the
principal amount of each Loan, the date such Loan is made, the amount of any
payments or prepayments, the dates of any such payments or prepayments, and the
principal balance of the Note outstanding from time to time. The entries made by
the Lender on Annex I (or any continuation thereof) shall be prima facie
evidence of the existence and amounts of the obligations recorded therein
(absent manifest error or failure by the Lender to deliver the corresponding
principal amount of each Loan to the Borrower), provided that any failure by the
Lender to make any such endorsement shall not affect the obligations of the
Borrower under this Note in respect of the Loans or otherwise.

 

By accepting this Note, the Lender agrees to comply with the obligations of the
Lender that are expressly and specifically set forth herein.

 

Section 1. Terms Generally; Accounting Terms; GAAP; Defined Terms. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Note in its entirety and not to any particular provision hereof,
(d) all references herein to Sections and Annexes shall be construed to refer to
Sections of, and Annexes to, this Note and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, crude oil and crude oil reserves.

 

 
 

--------------------------------------------------------------------------------

 

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Lender that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Lender notifies the
Borrower that the Lender requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

As used in this Note, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Approved Invoices” means final, undisputed invoices from contractors and
vendors providing goods and services for the workover of that certain deepwater
oil well known as “Oyo #5” located in the deepwater oil field known as the “Oyo
Field” located offshore Nigeria.

 

“Availability Period” means the time period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of the
termination of the Commitment.

 

“Borrower” has the meaning set forth in the first paragraph of this Note.

 

“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 3.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means the acquisition by a group of Persons or entities that
are not Affiliates of the Lender and/or its Affiliates of a majority of the
Equity Interests of the Borrower, or the possession, directly or indirectly, by
such a group of the power to direct or cause the direction of the management or
policies of the Borrower.

 

 
2

--------------------------------------------------------------------------------

 

 

“Commitment” means the commitment of the Lender to make Loans hereunder, subject
to a maximum Lender Commitment amount of $25,000,000.00.

 

“Control” means (a) the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise or (b)
the ownership of at least ten percent (10%) of the Equity Interest in such
Person. “Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
8(a) are satisfied (or waived in accordance with Section 14).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Event of Default” has the meaning assigned to such term in Section 12.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Guaranty” means that certain Guaranty Agreement, dated as of June 6, 2011, made
by the Parent in favor of the Lender, as amended.

 

“Highest Lawful Rate” means, with respect to the Lender, the maximum nonusurious
interest rate, if any, that at any time or from time to time may be contracted
for, taken, reserved, charged or received on the Loans under laws applicable to
the Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws allow as of the date
hereof.

 

 
3

--------------------------------------------------------------------------------

 

  

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or similar instruments, (c) all obligations of such Person upon
which interest charges are customarily paid, (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business and not past due), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guarantee, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, bank
guaranties, surety bonds and similar instruments and (k) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. For purposes of this Note, Indebtedness shall not include any
indebtedness incurred by the Borrower from the Parent that is due and payable to
the Parent by the Borrower in connection with amounts paid by the Parent on the
Borrower’s behalf, or otherwise loaned to the Borrower by the Parent, to pay
Approved Invoices or otherwise needed for reasonable general and administrative
operating expenses of the Borrower.

 

“Indemnitee” has the meaning specified in Section 15(b).

 

“Interest Period” means, with respect to any Loan, the period beginning on (and
including) the date on which such Loan is made or on the last day of the
immediately preceding Interest Period applicable to such Loan, as applicable,
and ending on (but excluding) the numerically corresponding day (or, if there is
no numerically corresponding day, on the last day) in the calendar month that is
one month thereafter; provided, that (i) if such Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall end on the
next following Business Day (unless such next following Business Day is in a
different calendar month, in which case such Interest Period shall end on the
next preceding Business Day) and (ii) any Interest Period that begins on the
last Business Day of a month (or on a day for which there is no numerically
corresponding day in the month at the end of such Interest Period) shall end on
the last Business Day of the month at the end of such Interest Period.

 

“Lender” has the meaning specified in the first paragraph of this Note.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

 
4

--------------------------------------------------------------------------------

 

  

“LIBOR” means, for any Interest Period for any Loan, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the rate determined
by the Lender to be the offered rate that appears on a nationally recognized
service such as Dow Jones Telerate Inc. (or any successor thereto) that displays
an average British Bankers Association Interest Settlement Rate for deposits in
dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period.

 

“Loan” means each loan made by the Lender to the Borrower pursuant to Section 3
of this Note.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Parent/Subsidiaries, taken as a whole, (b) the ability of the Borrower to
perform any of its obligations under this Note or the ability of the Parent to
perform any of its obligations under the Guaranty, (c) the validity or
enforceability of this Note or the Guaranty, or (d) the rights or remedies of,
or benefits available to, the Lender under this Note or the Guaranty.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Parent/Subsidiaries in an aggregate principal amount exceeding
$500,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Parent/Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Parent/Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means July 15, 2014.

 

“Net Proceeds” means with respect to any sale, lease or other disposition of any
assets or properties of the Borrower or any Parent/Subsidiary, or Indebtedness
incurred thereby, the gross amount received by the Borrower or any
Parent/Subsidiary from such sale, lease or other disposition, or incurrence of
Indebtedness, minus the sum of (a) the amount, if any, of all taxes paid or
payable by the Borrower or any Parent/Subsidiary directly resulting from such
sale, lease or other disposition or incurrence of Indebtedness (including the
amount, if any, estimated by the Borrower in good faith at the time of such
sale, lease or other disposition for taxes payable by the Borrower or any
Parent/Subsidiary on or measured by net income or gain resulting from such sale,
lease or other disposition), and (b) the reasonable and documented out-of-pocket
costs and expenses incurred by the Borrower or such Parent/Subsidiary in
connection with such sale, lease or other disposition or incurrence of
Indebtedness (including reasonable and documented brokerage fees paid to a
Person other than an Affiliate of the Borrower or an Affiliate of any
Parent/Subsidiary, but excluding any fees or expenses paid to an Affiliate of
the Borrower or an Affiliate of any Parent/Subsidiary).

 

“Note” means this Promissory Note, as amended, supplemented or modified from
time to time in accordance with the terms hereof.

 

 
5

--------------------------------------------------------------------------------

 

 

“Parent” has the meaning set forth in the first paragraph of this Note.

 

“Parent/Subsidiary” means the Parent and any subsidiary of the Borrower or the
Parent.

 

“Payment Account” has the meaning specified in Section 7.

 

“Payment Date” has the meaning specified in Section 4(b).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Profit Oil” has the meaning set forth in the Production Sharing Contract by and
between Allied Energy Resources Nigeria Limited, CAMAC International (Nigeria)
Limited and Nigerian AGIP Exploration Limited covering Oil Mining Leases 120 and
121 Deep Offshore Nigeria, dated July 22, 2005, a copy of which is in the
possession of both Borrower and Lender, as novated.

 

“Security Agreement” means that certain Security Agreement executed by the
Parent in favor of the Lender dated as of the date hereof.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

 

Section 2. Commitment. Subject to the terms and conditions set forth herein, the
Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in the
aggregate principal amount of all Loans outstanding hereunder exceeding the
Commitment. Borrower acknowledges that on the date on which Borrower executes
this Note, there is an outstanding balance of $10,183,081 and that such
outstanding balance is treated as a Loan as of such date and included in the
outstanding Loan amount against the Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may obtain
Loans hereunder from time to time and may prepay and reborrow such Loans. Unless
previously terminated, the Commitment shall terminate on the Maturity Date.

 

 
6

--------------------------------------------------------------------------------

 

  

Section 3. Requests for Loans. (a) To request the funding of a Loan hereunder,
the Borrower shall deliver a written Borrowing Request to the Lender not later
than 11:00 a.m., Houston, Texas time, at least three Business Days before the
date of the proposed Loan. Each such written Borrowing Request shall be
irrevocable and shall be in the form attached hereto as Annex II and signed by
the Borrower. Each such written Borrowing Request shall specify the following
information:

 

(i) the aggregate amount of the requested Loan;

 

(ii) the date on which such Loan is to be made, which shall be a Business Day;
and

 

(iii) the name of the Borrower and the location and number of the Borrower’s
account to which the Loan funds are to be disbursed.

 

(b) The Parties agree that the Borrowing Requests through December 31, 2013
shall be the amounts set forth below on the dates set out below in relation to
such amounts:

 



 September 13, 2013

$1.0 million

 September 30, 2013

$0.5 million

 October 10, 2013 

$0.5 million

 October 30, 2013

$1.0 million

 November 15, 2013     

$0.5 million

 November 30, 2013     

$0.5 million



                   

Section 4. Repayment of Loans; Interest. (a) Without in any way limiting the
Borrower’s obligation to make prepayments pursuant to Section 5, the Borrower
shall pay to the Lender the then unpaid aggregate outstanding principal amount
of all Loans on the Maturity Date.

 

(b) Each Loan shall accrue interest at a rate per annum during each Interest
Period applicable thereto equal to the lesser of (i) the sum of LIBOR for such
Interest Period plus 2.00% and (ii) the Highest Lawful Rate. Accrued interest on
each Loan shall be due and payable on the last day of each calendar quarter, on
any date when such Loan is prepaid hereunder on the portion so prepaid, and on
the Maturity Date (each such date, a “Payment Date”); provided that any interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand.
With respect to each Payment Date, the Lender shall provide the Borrower at
least three Business Days advance notice prior to any quarterly interest payment
date and the Maturity Date, and one Business Day advance notice prior to any
prepayment date, of the amount of interest to be paid by the Borrower on such
Payment Date, subject to adjustment in the event of error or changes in
principal balance between the date of furnishing such estimate and the Payment
Date; provided, however, that any failure by the Lender to so provide such a
calculation shall not affect the validity of the Borrower’s obligations
hereunder, including the obligation of the Borrower to pay all amounts required
to be paid hereunder on such Payment Date.

 

 
7

--------------------------------------------------------------------------------

 

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at the lesser of (i) the
interest rate that is or would otherwise be applicable to a Loan plus an
additional 2.00% per annum, and (ii) the Highest Lawful Rate.

 

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

Section 5. Prepayments of the Loans; Mandatory Prepayments. (a) The Borrower
shall have the right at any time and from time to time to prepay any Loan in
whole or in part, provided that the Borrower shall notify the Lender in writing
of any prepayment hereunder not later than 11:00 a.m. Houston, Texas time, one
Business Day before the date of the prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Loan or Loans to be prepaid. Each such prepayment shall be accompanied by
accrued unpaid interest on the amount prepaid.

 

(b) Upon the incurrence of funded Indebtedness by the Borrower or any
Parent/Subsidiary, the Borrower shall prepay as much of the Loans as the Net
Proceeds received from such funded Indebtedness will enable the Borrower to pay.

 

(c) At any time that the Borrower or any Parent/Subsidiary receives net cash
proceeds from the sale, lease, or other disposition of any of their respective
assets or properties (including, for the avoidance of doubt, as a result of the
issuance of Equity Interests, the sale of crude oil (other than Profit Oil), the
sale of oil reserves, or the sale of any interest in any production sharing or
other contract), the Borrower shall prepay within five (5) Business Days after
such receipt an aggregate principal amount of the Loans equal to 100% of the Net
Proceeds thereof (including proceeds from the issuance of Equity Interests) if
an Event of Default has occurred and is continuing, or, otherwise, 100% of the
Net Proceeds thereof (including proceeds from the issuance of Equity Interests)
that, when combined with other funds of the Borrower and the
Parent/Subsidiaries, as estimated in good faith by the Borrower, immediately
prior to the receipt of such Net Proceeds, are not (i) needed to satisfy other
legal or contractual commitments of the Borrower or any Parent/Subsidiary,
including the payment of Approved Invoices, or (ii) otherwise needed for
reasonable general and administrative operating expenses of the Borrower or any
Parent/Subsidiary. The Lender shall not apply to the prepayment of the Loans
amounts held by the Lender and due to the Borrower from crude oil sales prior to
receiving notice from the Borrower or the Parent of the portion of such amounts
allowed to be retained by the Borrower or the Parent under the preceding
subsections (i) and (ii).

 

(d) Notwithstanding anything to the contrary herein, net cash proceeds received
from Profit Oil shall be used to prepay the Loans made pursuant to the Borrowing
Requests enumerated in Section 3(b) above. 

 

 
8

--------------------------------------------------------------------------------

 

 

Section 6. Taxes. Any and all payments by or on account of any obligation of the
Borrower hereunder or under any document executed in connection herewith shall
be made free and clear of and without deduction for any taxes; provided that if
the Borrower shall be required to deduct any taxes from such payments, then (a)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions and (c) the Borrower shall pay the full amount deducted to the
relevant governmental authority in accordance with applicable law and,
thereafter, promptly provide the Lender with a copy of any receipt received from
the relevant governmental authority or other proof of payment with respect to
such taxes paid.

 

Section 7. Payments Generally. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, or other amounts
payable hereunder) prior to 12:00 noon, Houston, Texas time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
account of the Lender notified to the Borrower in writing from time to time for
such purposes (the “Payment Account”). If any payment hereunder shall be due on
a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in United States dollars.

 

Section 8. Conditions. (a) Conditions Precedent to Initial Loan. The obligation
of the Lender to make its initial Loan shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 14):

 

 (i) the Lender shall have received this Note, duly executed and delivered by
the Borrower;

 

(ii) the Lender shall have received the Guaranty, duly executed and delivered by
the Parent;

 

(iii) the Lender shall have received the Security Agreement, duly executed and
delivered by the Parent; and

 

(vii) since June 30, 2013, no event or condition has occurred that has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(b) Conditions Precedent to Each Loan. The obligation of the Lender to make each
Loan hereunder is also subject to the satisfaction of the following conditions:

 

(i) the representations and warranties of the Borrower set forth in this Note
shall be true and correct on and as of the date such Loan is made;

  

 
9

--------------------------------------------------------------------------------

 

 

(ii) at the time of and immediately after giving effect to the making of such
Loan, no Default shall have occurred and be continuing;

 

(iii) the proceeds of such Loan will be used only to pay Approved Invoices that
are then due and payable and, but for such Loan proceeds, the Borrower and the
Parent/Subsidiaries would not otherwise have sufficient available funds (after
satisfying other legal or contractual commitments of the Borrower and the
Parent/Subsidiaries, and providing for reasonable general and administrative
operating expenses of the Borrower and the Parent/ Subsidiaries) to pay such
Approved Invoices; provided, however, the Borrower may use the proceeds of such
Loan in an aggregate amount no greater than TEN MILLION AND NO/100 DOLLARS
($10,000,000) of the Commitment from time to time for reasonable general
corporate business purposes in the ordinary course of business, such use of the
proceeds being referred to herein as “Approved Corporate Purposes”;

 

(iv) the Approved Invoices which are the subject of such Loan shall not have
been the subject of any prior Loan; and

 

(v) the Lender shall have received such other documents as the Lender may
reasonably request, all in form and substance reasonably satisfactory to the
Lender.

 

Each borrowing of a Loan hereunder shall be deemed to constitute a
representation and warranty by the Borrower on the date that such Loan is made
as to the matters specified in the immediately preceding clauses (i), (ii),
(iii) and (iv).

 

Section 9. Representations and Warranties. The Borrower represents and warrants
to the Lender that:

 

(a) Organization; Powers. Each of the Borrower and each Parent/Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required.

 

(b) Authorization; Enforceability. The transactions contemplated by this Note
and the Guaranty are within the Borrower’s and the Parent’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action. This Note, the Security Agreement and the Guaranty and the
other documents executed in connection herewith or therewith have been duly
executed and delivered by the Borrower and the Parent, as applicable, and
constitute legal, valid and binding obligations of the Borrower and the Parent,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

 
10

--------------------------------------------------------------------------------

 

  

(c) Governmental Approvals; No Conflicts. The transactions contemplated hereby
and in the Guaranty (i) do not require any consent or approval of, registration
or filing with, or any other action by, any governmental authority, except such
as have been obtained or made and are in full force and effect, (ii) will not
violate any applicable law or regulation or the certificate of formation, bylaws
or other organizational documents of the Borrower or any Parent/Subsidiary or
any order of any governmental authority, (iii) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Parent/Subsidiary or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any
Parent/Subsidiaries, and (iv) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any Parent/Subsidiary.

 

(d) Financial Condition. The Parent has heretofore furnished to the Lender its
(i) consolidated audited annual financial statements for the fiscal year ended
December 31, 2012, and (ii) consolidated unaudited quarterly financial
statements for the period ended June 30, 2013. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and its consolidated subsidiaries as of
such dates and for such periods in accordance with GAAP, subject, with respect
to the unaudited quarterly financial statements, to normal year-end audit
adjustments and the absence of footnotes.

 

(e) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or governmental authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Parent/Subsidiary
that involve this Note, the Guaranty or the transactions contemplated hereby or
thereby.

 

(f) Compliance with Laws and Agreements. Each of the Borrower and each
Parent/Subsidiary is in compliance with all laws, regulations and orders of any
governmental authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to so comply could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. No Default has occurred and is
continuing.

 

(g) Investment and Holding Company Status. Neither the Borrower nor any
Parent/Subsidiary is (i) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended or (ii) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935, as amended.

 

(h) Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any
Parent/Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Borrower or any
Parent/Subsidiary to the Lender in connection with the negotiation of this Note
and the Guaranty or delivered hereunder or thereunder (as modified or
supplemented by other written information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

 
11

--------------------------------------------------------------------------------

 

  

Section 10. Affirmative Covenants. Until the Commitment has expired or been
terminated and the principal of and interest on the Loans and all other amounts
payable hereunder have been finally and indefeasibly paid in full, the Borrower
covenants and agrees with the Lender that:

 

(a) Information. The Borrower will furnish to the Lender promptly following any
request therefor, such information regarding the operations, business affairs
and financial condition of the Borrower or any Parent/Subsidiary, or compliance
with the terms of this Note or the Guaranty, as the Lender may reasonably
request, including with respect to any Approved Invoices.

 

(b) Notice of Material Events. The Borrower will furnish to the Lender prompt
written notice of the following:

 

(i) the occurrence of any Default;

 

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or governmental authority against or affecting the Borrower, any
Parent/Subsidiary or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect; and

 

(iii) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

(c) Existence; Conduct of Business. The Borrower will, and will cause each
Parent/Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business.

 

(d) Payment of Obligations. The Borrower will, and will cause each
Parent/Subsidiary to, pay its obligations, including tax liabilities, as the
same become due and payable, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
such Parent/Subsidiary has established adequate reserves with respect thereto in
accordance with GAAP and (iii) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

(e) Maintenance of Properties; Insurance. The Borrower will, and will cause each
Parent/Subsidiary to, (i) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

 

 
12

--------------------------------------------------------------------------------

 

 

(f) Books and Records; Inspection Rights. The Borrower will, and will cause each
Parent/Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Parent/Subsidiary to, permit any representatives designated by the Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

(g) Compliance with Laws. The Borrower will, and will cause each
Parent/Subsidiary to, comply in all respects with all laws, rules, regulations
and orders of any governmental authority applicable to it or its property,
except where the failure to so comply could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(h) Use of Proceeds. Subject to the Borrower’s right to use the proceeds of
Loans for Approved Corporate Purposes pursuant to the terms of Section 8(b)(iii)
of this Note, the proceeds of the Loans will be used only to pay Approved
Invoices that are then due and payable, and the Borrower hereby agrees that it
will not request a Loan hereunder unless, but for such Loan proceeds, the
Borrower and the Parent/Subsidiaries would not otherwise have sufficient
available funds (after satisfying other legal or contractual commitments of the
Borrower and the Parent/Subsidiaries, and providing for reasonable general and
administrative operating expenses of the Borrower and the Parent/ Subsidiaries)
to pay such Approved Invoices. For the avoidance of doubt and without in any way
limiting the preceding sentence and subject to the Borrower’s right to use the
proceeds of Loans for Approved Corporate Purposes pursuant to the terms of
Section 8(b)(iii) of this Note, the Borrower hereby agrees that each Loan
requested hereunder will not exceed the minimum amount necessary to pay Approved
Invoices that are then due and payable, net of any available funds of the
Borrower and the Parent/Subsidiaries (as calculated in accordance with the
preceding sentence). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any federal,
state or local law, rule or regulation (including investment limitations) or any
of the regulations of the Board of Governors of the Federal Reserve System,
including Regulations T, U and X.

 

Section 11. Negative Covenants. Until the Commitment has expired or been
terminated and the principal of and interest on the Loans and all other amounts
payable hereunder have been finally and indefeasibly paid in full, the Borrower
covenants and agrees with the Lender that:

 

(a) Fundamental Changes. The Borrower will not, and will not permit any
Parent/Subsidiary to, engage in any business other than businesses of the type
conducted by the Borrower and such Parent/Subsidiary on the date of execution of
this Note and businesses reasonably related thereto.

 

(b) Restrictive Agreements. The Borrower will not, and will not permit any
Parent/Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of the Borrower or any Parent/Subsidiary to (i)
pay dividends or other distributions with respect to any of its Equity Interests
or (ii) repay loans to the Lender, the Borrower or any Parent/Subsidiary, as
applicable.

 

 
13

--------------------------------------------------------------------------------

 

  

Section 12. Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any interest on
any Loan when and as the same shall become due and payable, whether at the due
date thereof, by acceleration or otherwise;

 

(b) the Borrower shall fail to pay any other amount (other than an amount set
forth in Section 12(a)) owing hereunder when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days;

 

(c) the Parent shall fail to pay any amount owing under the Guaranty when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(d) this Note after delivery hereof shall for any reason, except to the extent
permitted by the terms hereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with its terms, or this Note shall be
repudiated by the Borrower;

 

(e) the Guaranty after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms, or the Guaranty
shall be repudiated by the Parent;

 

(f) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Parent/Subsidiary in or in connection with this Note or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Note or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(g) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 10(b), 10(c) (with respect to the Borrower’s or
any Parent/Subsidiary’s existence), or 10(h) or in Section 11;

 

(h) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Note (other than those specified in clause (a), (b),
(d) or (g) of this Section) or the Parent shall fail to observe or perform any
covenant, condition or agreement contained in the Guaranty (other than those
specified in clause (c) or (e) of this Section), and, in any such case, such
failure shall continue unremedied for a period of 30 days after the earlier to
occur of (i) notice thereof from the Lender to the Borrower or the Parent or
(ii) an officer of the Borrower or the Parent otherwise becoming aware of such
default;

 

 
14

--------------------------------------------------------------------------------

 

 

(i) the Borrower or any Parent/Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness when and as the same shall become due and payable,
excluding Indebtedness in respect of Approved Invoices for which Loans have not
been made pursuant to this Note;

 

(j) any event or condition occurs that results in any Material Indebtedness
(excluding Indebtedness in respect of Approved Invoices for which Loans have not
been made pursuant to this Note) becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;

 

(k) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Parent/Subsidiary or their respective debts, or
of a substantial part of their respective assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Parent/Subsidiary or for
a substantial part of their respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 30 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(l) the Borrower or any Parent/Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 12(k), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or such Parent/Subsidiary or for a substantial
part of their respective assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(m) the Borrower or any Parent/Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(n) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000 shall be rendered against the Borrower, any
Parent/Subsidiary, or any combination thereof or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, shall be rendered
against the Borrower, any Parent/Subsidiary, or any combination thereof, and, in
either such case, the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Parent/Subsidiary to

 

(o) a Change in Control shall occur;

  

 
15

--------------------------------------------------------------------------------

 

 

then, and in every such event (other than an event with respect to the Borrower
or any Parent/Subsidiary described in clause (k) or (l) of this Section), and at
any time thereafter during the continuance of such event, the Lender may, by
notice to the Borrower, take either or both of the following actions, at the
same time or different times: (i) terminate the Commitment, and thereupon the
Commitment shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all other obligations of
the Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower or any Parent/Subsidiary described in clause (k) or (l) of this
Section, the Commitment shall automatically terminate and the principal of all
Loans then outstanding, together with accrued interest thereon and all other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

Section 13. Notices. (a) All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail, as follows:

 

(i) if to the Borrower, to it at:

 

CAMAC Petroleum Limited

CAMAC Energy Inc.
c/o CAMAC Energy Inc.
Attn: General Counsel
1330 Post Oak Boulevard, Suite 2250
Houston, TX 77056
Telephone: 713-797-2940
Facsimile: 713-797-2990

Email: nevanoff@camacenergy.com


 

(ii) if to the Lender, to it at:

 

Allied Energy PLC
c/o CAMAC International Corporation
Attn: Kamoru A. Lawal
1330 Post Oak Boulevard
Suite 2200
Houston, TX 77056
Telephone: 713-965-5108
Facsimile: 713-965-0008

Email: kamorulawal@camac.com

 

 
16

--------------------------------------------------------------------------------

 

  

 (b) Any party hereto may change its address, facsimile number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Note shall be deemed to have
been given on the date of receipt.

 

Section 14. Waivers; Amendments. (a) No failure or delay by the Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder are cumulative
and are not exclusive of any rights or remedies that it would otherwise have. No
waiver of any provision of this Note or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

(b) Neither this Note nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender.

 

Section 15. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Lender, including the
reasonable fees, charges and disbursements of counsel for the Lender, in
connection with the preparation and administration of this Note, the Guaranty or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Lender,
including the fees, charges and disbursements of any counsel for the Lender, in
connection with the enforcement or protection of its rights in connection with
this Note or the Guaranty, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of any Loan.

 

(b) The Borrower shall indemnify the Lender and its Affiliates and the
respective directors, officers, employees, agents and advisors of the Lender and
its Affiliates (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Note, the Guaranty or any agreement or instrument
contemplated hereby or thereby, or the performance by the parties hereto or
thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) the Loans
or the use of the proceeds therefrom, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted solely from
the gross negligence or wilful misconduct of such Indemnitee.

 

 
17

--------------------------------------------------------------------------------

 

  

(c) To the extent permitted by applicable law, the Borrower shall not assert,
and shall cause each Parent/Subsidiary not to assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Note, the
Guaranty or any agreement or instrument contemplated hereby or thereby, the
Loans, or the use of the proceeds thereof.

 

(d) All amounts due under this Section shall be payable promptly after written
demand therefor containing reasonable supporting details.

 

Section 16. Successors and Assigns. The provisions of this Note shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender (and any attempted assignment or transfer by
the Borrower without such consent shall be null and void). Nothing in this Note,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
and the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Note. The Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Note (including all or a
portion of any Loan at the time owing to it) without the consent of the
Borrower.

 

Section 17. Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Note shall be considered to
have been relied upon by the Lender and shall survive the execution and delivery
of this Note and the making of each Loan, regardless of any investigation made
by the Lender or on its behalf and notwithstanding that the Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other amount payable under this Note is outstanding and unpaid. The provisions
of Sections 6, 15, 21 and 22 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, or the termination of this Note or any provision hereof.

 

Section 18. Integration. This Note, the Guaranty and the other instruments and
agreements contemplated hereby and thereby constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

 

Section 19. Severability. Any provision of this Note held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

 
18

--------------------------------------------------------------------------------

 

 

Section 20. Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any obligations at any time owing by the Lender or Affiliate to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Note, irrespective of
whether or not the Lender shall have made any demand under this Note and
although such obligations may be unmatured. The rights of the Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which the Lender may have.

 

Section 21. Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Note shall be construed in accordance with and governed by the law of the State
of Texas.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the District Court of the
State of Texas sitting in Harris County, Texas and of the United States District
Court of the Southern District of Texas, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Note, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Texas state or, to
the extent permitted by law, in such federal court. Such Texas state court or
federal court shall apply the substantive laws of the State of Texas in
interpreting and construing this Note. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Note shall affect any right that the Lender may
otherwise have to bring any action or proceeding relating to this Note against
the Borrower or its properties in the courts of any jurisdiction. 

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Note in any court referred to in paragraph (b) of
this Section. Each of the Borrower and the Lender hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) The Borrower and the Lender hereby irrevocably consent to service of process
in the manner provided for notices in Section 13. Nothing herein will affect the
right of the Borrower or the Lender to serve process in any other manner
permitted by law.

 

 
19

--------------------------------------------------------------------------------

 

 

Section 22. Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE BORROWER AND THE LENDER (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 23. Interest Rate Limitation. It is the intention of the parties hereto
that the Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to the
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to the Lender notwithstanding the other provisions of
this Note), then, in that event, notwithstanding anything to the contrary
herein, it is agreed as follows: (a) the aggregate of all consideration which
constitutes interest under law applicable to the Lender that is contracted for,
taken, reserved, charged or received by the Lender hereunder or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by the Lender on the principal amount
of the Loans (or, to the extent that the principal amount of the Loans shall
have been or would thereby be paid in full, refunded by the Lender to the
Borrower); and (b) in the event that the maturity of the Loans is accelerated by
reason of an election of the Lender resulting from any Event of Default under
this Note, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to the Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Note shall be canceled
automatically by the Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by the Lender on the principal
amount of the Loans (or, to the extent that the principal amount of the Loans
shall have been or would thereby be paid in full, refunded by the Lender to the
Borrower). All sums paid or agreed to be paid to the Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to the Lender, be amortized, prorated, allocated and spread
throughout the stated term of the Loans until payment in full so that the rate
or amount of interest on account of any Loans hereunder does not exceed the
maximum amount allowed by such applicable law. If at any time and from time to
time (i) the amount of interest payable to the Lender on any date shall be
computed at the Highest Lawful Rate applicable to the Lender and (ii) in respect
of any subsequent interest computation period the amount of interest otherwise
payable to the Lender would be less than the amount of interest payable to the
Lender computed at the Highest Lawful Rate applicable to the Lender, then the
amount of interest payable to the Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to the Lender until the total amount of interest payable to the
Lender shall equal the total amount of interest which would have been payable to
the Lender if the total amount of interest had been computed without giving
effect to the Highest Lawful Rate.

 

Section 24. Joint and Several Liability. The obligations of Parent and CPL under
this Note shall be joint and several.

 

 
20

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Borrower has executed this Promissory Note as of the
10th day of September, 2013.

 

 

CAMAC ENERGY INC. 

         

By: _________________________ 

 

Name: 

 

Title:

       

 

CAMAC PETROLEUM LIMITED

         

By: _________________________ 

 

Name: 

 

Title:  Director 

 

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

ALLIED ENERGY PLC,
as Lender

 

By: ________________________
Name: Kamoru Lawal
Title: Director

  

 
21

--------------------------------------------------------------------------------

 

 

ANNEX I 

 

Information Regarding Loans 

 

The foregoing Note evidences Loans made by the Lender to the Borrower, which
Loans were in the principal amounts and were made and repaid or prepaid on the
dates set forth below:

 

Borrower

Principal 
Amount of Each 
Loan

Date Each Loan 
was Made

Date of 
Payment or 
Prepayment

Amount Paid or 
Prepaid

Balance 
Outstanding

                                                                               
                                                                               
                                                                               
                                                                       

 

 
22

--------------------------------------------------------------------------------

 

 

ANNEX II

 

Form of Borrowing Request

 

[Date]

 

[Delivered by hand][Delivered by overnight courier service][Mailed by certified
mail][Mailed by registered mail][Sent by facsimile][Sent by electronic mail]

 

Allied Energy PLC
c/o CAMAC International Corporation
Attn: Kamoru A. Lawal
1330 Post Oak Boulevard
Suite 2200
Houston, TX 77056

 

Re: Borrowing Request Under Promissory Note

 

Mr. Kamoru Lawal:

 

Notice is hereby given to Allied Energy PLC (the “Lender”) by [CAMAC Petroleum
Limited][CAMAC Energy Inc.] (the “Borrower”) that, pursuant to that certain
Promissory Note, dated ____________, 2013 (the “Note”), executed by the
Borrower, the Borrower requests the funding of a Loan (as defined in the Note)
under the Note as follows:

 

 

A.

Aggregate amount of the requested Loan: 

 

B.

Date on which the Loan is to be made:

 

C.

Location and number of the Borrower’s account to which the Loan funds are to be
disbursed:

 

D.

Purpose of Loan:

 

 

 

 

Sincerely,

 

[CAMAC Petroleum Limited][CAMAC Energy Inc.]

 

By:

 

Name:

 

Title:

 

 

 

23